
	
		II
		110th CONGRESS
		2d Session
		H. R. 6489
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 501 4th Street in Lake Oswego, Oregon, as the
		  Judie Hammerstad Post Office Building.
	
	
		1.Judie Hammerstad Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 501 4th Street in Lake Oswego, Oregon, shall be known and
			 designated as the Judie Hammerstad Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Judie
			 Hammerstad Post Office Building.
			
	
		
			Passed the House of
			 Representatives September 27, 2008.
			Lorraine C. Miller,
			Clerk
		
	
